Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, [End of April 1773?]
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


[End of April?, 1773.]
Vos observations sur les causes de la mort, et les expériences que vous proposez pour rappeller à la vie ceux qui paroissent tués par le tonnerre, montrent également votre sagacité et votre humanité. Il paroit que la doctrine de la vie et de la mort en général est encore peu connue.
Un crapaud enseveli dans du sable peut vivre, dit-on, jusqu’à ce que le sable soit petrifié; et se trouvant alors renfermé dans la pierre, il peut encore y vivre, on ne sçait combien de siecles. Les faits que l’on cite a l’appui de cette opinion sont trop nombreux, et trop circonstanciés pour ne pas mériter un certain degré de confiance. Parce que nous sommes accoutumés à voir tous les êtres vivans manger et boire, il nous paroit difficile de concevoir comment un crapaud peut être nourri dans ce cachot. Mais si nous faisons réflexion que le besoin de nourriture pour les animaux, dans l’état ordinaire, provient de la déperdition continuelle de leur substance emportée par la transpiration, il paroîtra moins incroyable que quelques animaux, dans un état d’engourdissement, transpirant moins parce qu’ils ne font point d’exercice, ayent moins besoin d’alimens; et que d’autres qui sont couverts d’écailles ou de coquilles qui arrêtent la transpiration, comme les tortues, les serpens, et quelques poissons, puissent vivre longtems sans nourriture quelconque. Une plante avec ses fleurs, se fane et meurt bientôt si elle est exposée à l’air, sans avoir de racines dans un sol humide, dont elle puisse pomper l’humidité pour suppléer à ce qui se dissipe de sa substance, et que l’air lui enleve continuellement. Mais peut-être que, si on l’enterroit dans du vif argent, elle pourroit conserver longtems sa vie végétale, son odeur et sa couleur. S’il en est ainsi, ce pourroit être un bon moyen pour faire venir des pays les plus éloignés des plantes délicates qui ne sçauroient soutenir l’air de la mer, ni se passer de soins et d’attentions particulieres. J’ai vu un example de mouches communes conservées par un moyen assez approchant. Elles avoient été noyées dans du vin de Madere, apparemment dans le tems qu’on le mettoit en bouteille en Virginie pour l’envoyer ici (à Londres). A l’ouverture d’une de ces bouteilles, chez un de mes amis où je me trouvois, trois mouches noyées tomberent dans le premier verre que l’on remplit. Ayant entendu dire que les mouches noyées se ranimoient au soleil, je proposai de l’essayer sur celles-là. On les exposa donc au soleil sur un tamis, au travers duquel on avoit passé le vin pour les en retirer; et en moins de trois heures, il y en eut deux qui revinrent peu-à-peu à la vie. Elles commencerent par quelques mouvemens convulsifs dans les cuisses, enfin elles s’éleverent sur leurs pieds, essuyerent leurs yeux avec leurs pattes de devant, battirent et brosserent leurs ailes avec leurs pattes de derriere, et s’envolerent à la fin, se trouvant dans l’ancienne Angleterre sans sçavoir comment elles y étoient venues. La troisieme resta morte jusqu’au soleil couché que, n’en espérant plus rien, on la jetta.
Je souhaiterois que vous pussiez déduire de-là un art d’embaumer les personnes noyées, desorte qu’on pût les rappeller à la vie quand on voudroit, au bout de tant de tems que ce fût: car ayant une extrême envie de voir et de reconnoître l’état de l’Amérique dans cent ans d’ici, je préférerois à une mort ordinaire d’être entonné avec quelques amis dans des muids de Madere jusqu’à ce tems-là, pour être alors rendu à la vie par la chaleur du soleil de ma chere patrie. Mais comme nous vivons peut-être dans un siecle trop peu avancé, trop près de l’enfance des sciences, pour espérer qu’un tel art soit porté de nos jours à sa perfection, il faut me contenter pour le présent du régal que vous avez la bonté de me proposer de la résurrection d’un poulet, ou d’un dindon. Je suis, &c. 
B. Franklin.
